Citation Nr: 1603892	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-40 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  Gregory Keenum, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran has a current diagnosis of PTSD related to his active military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.385, 4.125 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2015).  Because the Board is granting in full the benefit sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

The Veteran seeks service connection for a psychiatric disorder, to include PTSD, which he asserts was caused by his experiences serving at Fort Campbell during the Vietnam Era.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Additionally, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran asserts that although he did not serve in Vietnam, he was exposed to "shell shocked" soldiers returning from Vietnam who were recovering and from horrible physical and psychological injuries.  He also contends that he heard stories of soldiers who fought in Vietnam, was shown graphic photographs of dead bodies, and viewed video footage of combat in Vietnam, all of which had a profound effect on him.  He further asserts that living in constant fear of being deployed to Vietnam further intensified his feelings of anxiety, depression, helplessness, and hopelessness.  The Veteran's statements are competent evidence as to matters actually observed and within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Service personnel records confirm that the Veteran served at Fort Campbell, Kentucky from May 1968 to May 1970.  Thus, his statements are consistent with his circumstances of service.  Moreover, a review of the record reveals that since 2001, the Veteran has recounted the details of his experiences at Fort Campbell relatively consistently on numerous occasions to medical professionals, in written statements to VA, and while testifying before a decision review officer in November 2002 and the Board in March 2015.  Accordingly, the Board finds the Veteran's assertions as to what he witnessed at Fort Campbell to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

In a July 2002 written statement, the Veteran's brother indicated that before the Veteran was drafted into the Army, he seemed happy and enjoyed socializing with friends and family.  After service, the Veteran's brother observed a noticeable change in the Veteran and "knew something had gone wrong."  He stated that the Veteran "had a blank look on his face when talking with him," did not want to socialize with friends or family, and generally kept to himself.  

In a July 2002 written statement, the Veteran's spouse stated that she observed the Veteran exhibit depressed moods, social isolation, outbursts of anger for no reason, and "blank looks on his face as if he were in another world."  She also stated that she observed him kick and moan while he slept.

A January 2001 private treatment record indicates that the Veteran reported feelings of depression and panic ever since his discharge from active duty.  He reported that although he served state-side, he lived in a continuous state of panic over the possibility of being deployed to Vietnam.  After service and throughout his adult life, he reported dreaming about "death and blood."  He stated that his wife frequently told him that he kicked and hit her during the night without realizing it.  The Veteran further stated that he realized that the recent death of his brother brought all of these obsessive thoughts of death to a climax, which resulted in continued agitation, difficulty sleeping, and constantly fearing a premature death.  The diagnosis was PTSD.

A February 2001 VA treatment record indicates that the Veteran reported serving in the military from 1968 to 1970 and stated that he frequently woke up during the night screaming and feeling like he has "been in the war."  He also reported images of soldiers with amputated limbs, which scared him and made it difficult to go back to sleep.  He stated that he experienced these symptoms for many years, but never told anyone until the recent deaths in his family escalated his anxiety.  The Veteran also reported feelings of isolation and depression, which increased after the deaths of his brother and father.  The diagnoses were major depression and rule out PTSD.

A March 2001 VA  psychiatric assessment indicates that the Veteran reported working as a meat cutter during service and was never deployed to Vietnam.  He stated that while serving in the United States, he spent endless off-duty hours listening to the distressing stories and horrible experiences of soldiers who recently returned from Vietnam, which the Veteran reportedly became obsessed with.  He also reported being shown graphic photographs from Vietnam.  The treatment provider indicated that the Veteran did not meet the diagnostic criteria for PTSD because he never actually experienced the primary life or death experiences of combat, but did provide diagnoses of major depression and adjustment disorder with anxious mood.  

A June 2003 VA treatment record indicates that although the Veteran served state-side during the Vietnam War, he felt he was traumatized by seeing soldiers return from war and hearing their stories.  The assessment was major depressive disorder by history and rule out PTSD.

An August 2003 VA treatment record indicates that the Veteran's wife appeared to exhibit all of the symptoms of the "wife of a traumatized veteran," and she felt she really needed support.  The treatment provider indicated that the Veteran's diagnosis was likely more of an adjustment disorder since he was never actually exposed to a life-threatening incident.

A September 2003 VA treatment record indicates that the Veteran exhibited all of the similar symptoms of a Vietnam combat veteran even though he was only exposed to the war by way of graphic pictures, stories, and film footage.  The treatment provider conferred with three other treatment providers, all of whom agreed that the Veteran did not have PTSD, but rather, had a chronic adjustment disorder with anxious mood.  

A February 2008 private treatment record indicates that the Veteran endorsed symptoms of mood lability, nightmares, difficulty sleeping, distressing recollections, irritability, anxiety, avoidance, poor concentration, diminished interest in activities, and feelings of detachment and a foreshortened future.  The Veteran reported experiencing these symptoms for many years, but the intensity and frequency increased after his retirement.  He described himself as a workaholic and believed that working helped him cope with his psychiatric symptoms.  The treatment provider indicated that "since he never actually went to Vietnam, his exposure to the extreme trauma is somewhat atypical."  The Veteran reported that many of the beds in his barracks were used as temporary housing for soldiers returning from Vietnam where they stayed for a transitional period, ranging from one week to a couple of months.  He stated that soldiers who he considered to be "shell shocked" were continually coming to the barracks before they were discharged.  The Veteran observed these solders wake up in the middle of the night and start fighting if someone tried to wake them up.  He reported living with soldiers who talked frequently about their experiences in Vietnam.  The Veteran also stated that some of the soldiers showed him graphic photographs of dead bodies "piled up like cordwood."  He stated that as a young man from a rural area, he found the behaviors of the returning soldiers very difficult to understand.  The Veteran also reported that he quickly took on the role of "lay counselor," perhaps because he did not have the labile mood or impulsivity of the soldiers who served in Vietnam, and people found him easy to talk to.  He reported that over time, the soldiers' stories started to affect him.  The diagnosis was PTSD, and the treatment provider provided the following commentary:

He was a witness after the fact to violent deaths and threats to the physical integrity and deaths of many soldiers.  During this time he was horrified and felt helpless many times while trying to help other soldiers deal with the situation. . . . I do feel the onset was delayed and I do feel that it has been chronic.
 
In July 2009, the above-referenced private treatment provider submitted the following written correspondence:

I saw [the Veteran] for a psychiatric evaluation [in February 2008].  While I was skeptical in the initial consideration of [PTSD], after interviewing him and based on the information I had, I do believe he meets [the] full criteria for [PTSD].  All of the criteria for the diagnosis were present.  This is all in the initial psychiatric evaluation.  While the stressors were atypical, it is possible and very likely probable that PTSD would result from the repeated exposure to the reported stimuli.

In March 2012, another private treatment provider noted that, "I must reiterate that though his traumatic experiences were somewhat atypical he does meet the criteria for [PTSD] and it is service related.  I cannot stress this enough."

During a December 2014 VA examination, the Veteran reported that although he was not deployed to Vietnam, he was distressed by the pictures and stories that he and his fellow soldiers were exposed to during basic combat training in preparation for deployment.  He stated that as a country boy from a stable home life, this was out of his range of experience.  Additionally, he stated that the majority of soldiers housed in his barracks were troops returning from Vietnam.  He reported that these soldiers talked to him about their experiences in Vietnam and even showed him graphic pictures of dead bodies.  He also indicated that the soldiers he lived with frequently had nightmares and reacted violently in their sleep.  The Veteran reported living in constant fear of attack from fellow soldiers.  After service, the Veteran reported symptoms of depression,  mood swings, anxiety, suspiciousness, avoidance, social isolation, nightmares, and intrusive memories, all of which he treated with alcohol and excessive working until his wife and daughter eventually encouraged him to seek psychiatric treatment.  He stated that his symptoms were more manageable while he was working, but increased in severity after his retirement and the deaths of two family members.  After the face-to-face clinical interview and an extensive review of the Veteran's claims file, including all treatment records, personnel records, medical opinions, lay assertions, and multiple stressor statements, the examiner confirmed the diagnosis of PTSD.  The examiner opined that the Veteran's PTSD was "at least as likely as not . . . incurred in or caused by the claimed in-service injury, event, or illness," and provided the following rationale, in relevant part:

Per my review of all available evidence and prior diagnoses, the overarching question over time has been whether [the] Veteran was exposed to an in-service stressor meeting Criterion A for PTSD, not whether he was or was not affected in some fashion by his time in service at some point in his life.  To an extent, context and access to relevant information may have informed diagnostic decision making or [the] Veteran may have presented differently over time or in different assessment settings.
. . .

The stressors as described generally incorporate exposure to media and stories of the horrors of war, seeing returning veterans' mental and physical injuries, listening to accounts of returning veterans, and being the subject of threats and violence, including fear for his life.  Markers supporting a personal assault stressor are not evident, and whether or not he was in fear for his life from anything other than the stress of possible deployment is immaterial.  

Stressors or stressor statements have evolved over time for reasons unclear.  It is noted that implausible symptoms unrelated to claimed stressors, and questionable elements to stressors have emerged over the years at various points, e.g. reactivity to helicopters and certain highly stereotyped descriptions of the Fort Campbell returning veterans' behaviors.  These elements are not needed to make the diagnosis and are not among the aligning elements/ symptoms.  Test results supported [the] Veteran's symptoms as claimed on an at least as likely as not basis, and aligning sources of information are the focus.  

The aligning information supports that veteran was very naive prior to service and in service was exposed to an unusually high amount of graphic media depictions, stories and visual imagery including seeing physically and psychologically wounded soldiers, for all of which he was ill prepared.  [The] Veteran's naiveté was fairly striking.  During interview, I was confronted with the unsettling experience of discussing Vietnam combat trauma with a man who presented, psychologically and likely unconsciously, as a lifelong civilian.  He described his service experiences with a combination of extreme naiveté and horror, and demonstrated little understanding of military culture or terminology of the service or the era.  It was hard to imagine how this pleasant and easily unsettled man had completed basic combat training except by virtue of a strong work ethic, and it was reasonable by the end of the session to understand how, in [the] Veteran's admittedly highly unusual case, the continuous exposure to the claimed stressor(s) could meet Criterion A for PTSD per DSM-5.

Specifically, [the] Veteran meets Criterion A for PTSD per DSM-5, 'Exposure to actual or threatened death, serious injury, or sexual violence' primarily via Criterion A4, 'Experiencing repeated or extreme exposure to aversive details of the traumatic event(s).'  Although Criterion A4 does not include 'exposure through electronic media, television, movies, or pictures, unless this exposure is work related,' [the] Veteran's description of the stressor in the context of military service, whether off duty or on duty, satisfies the intended spirit of this criterion.  The possibility of deployment heightened the intensity of the stressor.  This would not, however, have reasonably met Criterion A for PTSD per DSM-IV. 

In summary, based on the results of this exam[ination], the Veteran meets DSM-5 diagnostic criteria for PTSD at this time.  The condition was at least as likely as not caused by his noted in-service stressor, described [in the examination report].  [The] stressor is adequate to support a diagnosis of PTSD.  Symptoms are related to the claimed stressors.  

A review of the record reveals that the Veteran consistently reported in-service exposure to physically and psychologically wounded soldiers returning from Vietnam, war stories, and graphic photographs, all of which occurred during a time that he felt very anxious and fearful of being deployed to Vietnam.  Although some treatment providers opined that the Veteran's second-hand exposure to stressful events was insufficient to meet the diagnostic criteria for PTSD, they did not, however, indicate the Veteran's psychiatric symptoms were unrelated to his military service.  Furthermore, the December 2014 VA examiner opined that although the Veteran's claimed stressors did not meet the diagnostic criteria for PTSD under DSM-IV, they did under DSM-5, which is the current standard under which PTSD is diagnosed for VA compensation purposes.  See 38 C.F.R. §§ 3.304(f), 4.125(a).  Moreover, the Board finds the December 2014 VA examiner's opinion to be highly probative, as the examiner conducted an extensive review of the Veteran's claims file and provided a detailed explanation to support the PTSD diagnosis.  Based on the foregoing, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



____________________________________________
L. M. BARNARD
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


